PER CURIAM.
We find error only in that part of the final judgment of dissolution which awarded the wife permanent periodic alimony. The record reflects that the wife is a thirty-year-old woman, in good health. While her only employment during this twelve-year marriage was for a brief period near the time of the parties’ separation, she admittedly possesses secretarial and clerical skills, is willing and able to work, and is capable of earning from her labor funds sufficient to support herself. Under these circumstances, which are not a matter of dispute, rehabilitative, rather than permanent, alimony is the appropriate award.
Affirmed in part; reversed in part, and remanded with directions to vacate the award of permanent alimony and award rehabilitative alimony in an amount and for a period of time to be determined by the trial court.